DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statement filed 1 June 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  No copy of the office action was provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 includes the phrase “power consumption of at least one of the memory device or the memory interface is reduced”.  Claim 18 includes the phrase “reduce power consumption in at least one of the memory device or the memory interface”.  It is unclear, relative to what baseline, power consumption is reduced.  Claims 2-9, 19, and 20 are rejected based on their dependence on either claim 1 or 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 10, 12, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2010/0241928).
In regards to claim 1, Kim teaches a data processing device configured to process signals transmitted through a communication channel by communicating with a memory device via a memory interface, the data processing device comprising:
at least one data processor configured to generate first data ("The ECC encoder 2510 may encode data from a host to generate a codeword.”, paragraph 0033);
a data converter configured to generate second data written to the memory device from the first data, the second data having a size that is less than a size of the first data (“With the puncturing, as illustrated in FIG. 4A, a part of parity bits may be removed after encoded by an error correction code. A code rate R may increase gradually by removing parity bits partially. In the case of the shorting, as illustrated in FIG. 4B, a part of a message may be eliminated after encoding. This means that the code rate R is reduced gradually.”, paragraph 0045); and
a controller configured control the data converter based on channel information that is obtained by processing the signals transmitted through the communication channel (“The CSI deciding part 2620 may be configured to manage code rates of storage areas stored in the code rate storing part 2610 based on the CSI and BER.”, paragraph 0036) and enable the data converter (“The code rate thus decided may be set to the ECC encoding and decoding block 2500 through the code rate converting part 2630. The ECC encoding and decoding block 2500 may encode incoming data according to the set code rate, and the encoded data, that is, a codeword may be stored in the memory 1000.”, paragraph 0038) such that power consumption of at least one of the memory device or the memory interface is reduced (One of ordinary skill in the art would recognize that when bits of data to be stored are removed, the power consumption would be lower than if all the bits are stored because there is less switching activity).
In regards to claim 10, Kim teaches a data processing device configured to process a signal transmitted through a communication channel, the data processing device comprising:
a data processor configured to generate first data by processing the signal transmitted through the communication channel ("The ECC encoder 2510 may encode data from a host to generate a codeword.”, paragraph 0033);
a data converter configured to generate second data written to a memory device via the memory interface from the first data, configured to generate the second data having a size less than a size of the first data when being enabled, and configured to generate the second data that is the same as the first data when being disabled data (“With the puncturing, as illustrated in FIG. 4A, a part of parity bits may be removed after encoded by an error correction code. A code rate R may increase gradually by removing parity bits partially. In the case of the shorting, as illustrated in FIG. 4B, a part of a message may be eliminated after encoding. This means that the code rate R is reduced gradually.”, paragraph 0045); and
a controller configured to control the data converter based on channel information that is obtained by processing the signal transmitted through the communication channel (“The CSI deciding part 2620 may be configured to manage code rates of storage areas stored in the code rate storing part 2610 based on the CSI and BER.”, paragraph 0036).
In regards to claim 18, Kim teaches a method of processing a signal transmitted through a communication channel by communicating with a memory device via a memory interface, the method comprising:
generating first data to be stored in the memory device ("The ECC encoder 2510 may encode data from a host to generate a codeword.”, paragraph 0033);
converting the first data to second data (“With the puncturing, as illustrated in FIG. 4A, a part of parity bits may be removed after encoded by an error correction code. A code rate R may increase gradually by removing parity bits partially. In the case of the shorting, as illustrated in FIG. 4B, a part of a message may be eliminated after encoding. This means that the code rate R is reduced gradually.”, paragraph 0045) based on channel information that is obtained by processing the signal transmitted through the communication channel (“The CSI deciding part 2620 may be configured to manage code rates of storage areas stored in the code rate storing part 2610 based on the CSI and BER.”, paragraph 0036); and
writing the second data to the memory device (“The ECC encoding and decoding block 2500 may encode incoming data according to the set code rate, and the encoded data, that is, a codeword may be stored in the memory 1000.”, paragraph 0038), wherein the converting the first data comprises generating the second data having a size less than a size of the first data (“With the puncturing, as illustrated in FIG. 4A, a part of parity bits may be removed after encoded by an error correction code. A code rate R may increase gradually by removing parity bits partially. In the case of the shorting, as illustrated in FIG. 4B, a part of a message may be eliminated after encoding. This means that the code rate R is reduced gradually.”, paragraph 0045) to reduce power consumption in at least one of the memory device or the memory interface One of ordinary skill in the art would recognize that when bits of data to be stored are removed, the power consumption would be lower than if all the bits are stored because there is less switching activity) when the channel information corresponds to a channel status better than a reference set in advance (“The CSI deciding part 2620 may be configured to manage code rates of storage areas stored in the code rate storing part 2610 based on the CSI and BER.”, paragraph 0036).
In regards to claim 2, Kim further teaches that the controller is further configured to disable the data converter to generate the second data that is the same as the first data, to improve the performance of the data processing device (“On the other hand, if the calculated BER is judged to be over the reference value, a code rate of the accessed storage area may be changed by the CSI deciding part 2620. For example, the CSI deciding part 2620 may change a code rate of the accessed storage area so as to be less than a previous code rate thereof. Once a code rate of the accessed storage area is changed, the procedure advances to step S270, in which a re-program operation for the accessed storage area is carried out. That is, data of the accessed storage area may be re-programmed at the same storage area or moved into another storage area based on the changed code rate.”, paragraph 0052).
In regards to claims 5, 12, and 19, Kim further teaches that the channel information comprises a block error rate (BLER) (“The CSI deciding part 2620 may be configured to manage code rates of storage areas stored in the code rate storing part 2610 based on the CSI and BER.”, paragraph 0036), and
the controller is configured to enable the data converter when the BLER is lower than a value set in advance (“Afterwards, the code rates stored in the code rate storing part 2610 may be varied according to CSI, BER, a used time of a storage area, an error frequency after reading by decoding of the error control code at a read request, and the like.”, paragraph 0037).
In regards to claims 6 and 13, Kim further teaches that the channel information comprises a code rate (“The CSI deciding part 2620 may be configured to manage code rates of storage areas stored in the code rate storing part 2610 based on the CSI and BER.”, paragraph 0036), and
the controller is configured to enable the data converter when the code rate is lower than a value set in advance (“Afterwards, the code rates stored in the code rate storing part 2610 may be varied according to CSI, BER, a used time of a storage area, an error frequency after reading by decoding of the error control code at a read request, and the like.”, paragraph 0037).
In regards to claim 9, Kim further teaches that the data converter is configured to generate the second data by mapping the first data to the second data based on a mapping table (“The code rate storing part 2610 may be used to store code rates each corresponding to storage areas of a memory 1000, for example, such as memory blocks, pages, sectors, chips, layers (3D array structure), and the like.”, paragraph 0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0241928) in view of Thaploo et al. (US 2018/0301120).
In regards to claim 3, Kim teaches claim 1.  Kim fails to teach a lookup table that stores information about first electric power consumed by at least one of the memory device or the memory interface by the second data that is the same as the first data, 
wherein the controller is configured to control the data converter based on the information about the first electric power.
Thaploo teaches a lookup table that stores information about first electric power consumed by at least one of the memory device or the memory interface by the second data that is the same as the first data (“To determine this sufficiency, access may be made to a lookup table that identifies corresponding power consumption levels for different performance states.”, paragraph 0166), 
wherein the controller is configured to control the data converter based on the information about the first electric power (“If it is determined that there is insufficient power budget for a requested performance state, control passes to block 1340 where a reduced performance state can be determined based on the available power budget.”, paragraph 0166)
in order to meet a power budget (paragraph 0166).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Thaploo to include a lookup table that stores information about first electric power consumed by at least one of the memory device or the memory interface by the second data that is the same as the first data, 
wherein the controller is configured to control the data converter based on the information about the first electric power
in order to meet a power budget (id.).
In regards to claim 4, Kim further teaches a plurality of processors configured to generate the first data (“In case of the concatenated coding manner, as illustrated in FIG. 3B, the ECC encoder 2510 may be formed of an outer encoder generating an outer codeword using an outer code and an inner encoder generating an inner codeword using an inner code.”, paragraph 0034), 
wherein the information comprises pieces, and each piece respectively corresponds to the plurality of processors (“In case of the concatenated coding manner, as illustrated in FIG. 3B, the ECC encoder 2510 may be formed of an outer encoder generating an outer codeword using an outer code and an inner encoder generating an inner codeword using an inner code.”, paragraph 0034), and
the controller is configured to control the data converter based on the pieces of the information (“In this case, a code rate of the outer encoder and a code rate of the inner encoder may be set individually by the code rate controlling block 2600.”, paragraph 0034).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0241928) in view of Sridhara et al. (US 10,574,270).
In regards to claims 7, 14, and 20, Kim teaches claims 1, 10, and 18.  Kim fails to teach that the channel information comprises a modulation and coding scheme (MCS), and
the controller is configured to enable the data converter when an index of the MCS is higher than a value set in advance.
Sridhara teaches that the channel information comprises a modulation and coding scheme (MCS) (“When a target storage location of the write request is identified, the DSD 312 may also identify the associated modulation coding scheme for that location.”, Col. 6, lines 9-12), and
the controller is configured to enable the data converter when an index of the MCS is higher than a value set in advance (“The method 500 may include padding M bits to the modulation-encoded data for sector X, at 506.”, Col. 13, lines 1-3)
in order to “remove or modify sequence patterns that are difficult to detect” (Col. 3, lines 31-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Sridhara such that the channel information comprises a modulation and coding scheme (MCS), and
the controller is configured to enable the data converter when an index of the MCS is higher than a value set in advance
in order to “remove or modify sequence patterns that are difficult to detect” (id.).


Claims 8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0241928) in view of Quach et al. (US 2016/0148670).
In regards to claim 8, Kim teaches claim 1.  Kim fails to teach that the controller is configured to obtain memory power information corresponding to at least one of the power consumption of the memory device or the memory interface and to control the data converter based on the memory power information.  Quach teaches that the controller is configured to obtain memory power information corresponding to at least one of the power consumption of the memory device or the memory interface and to control the data converter based on the memory power information (“At block 302, a request is received to put DRAM 104 in a standby power mode. … At block 310, the memory content is compressed based on the compression parameters.”, paragraph 0024) thereby “reducing DRAM memory standby power” (paragraph 0005).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Quach such that the controller is configured to obtain memory power information corresponding to at least one of the power consumption of the memory device or the memory interface and to control the data converter based on the memory power information thereby “reducing DRAM memory standby power” (id.).
In regards to claim 15, Kim teaches claim 10.  Kim fails to teach that the controller is configured to extract mode information indicating a power mode from the signal transmitted through the communication channel and configured to control the data converter based on the mode information.  Quach teaches that the controller is configured to extract mode information indicating a power mode from the signal transmitted through the communication channel and configured to control the data converter based on the mode information (“At block 302, a request is received to put DRAM 104 in a standby power mode. … At block 310, the memory content is compressed based on the compression parameters.”, paragraph 0024) thereby “reducing DRAM memory standby power” (paragraph 0005).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Quach such that the controller is configured to extract mode information indicating a power mode from the signal transmitted through the communication channel and configured to control the data converter based on the mode information thereby “reducing DRAM memory standby power” (id.).
In regards to claim 16, Kim further teaches that the mode information comprises a block error rate (BLER) (“The CSI deciding part 2620 may be configured to manage code rates of storage areas stored in the code rate storing part 2610 based on the CSI and BER.”, paragraph 0036), and
the controller is configured to obtain the BLER and to control the data converter based on the BLER (“The CSI deciding part 2620 may be configured to manage code rates of storage areas stored in the code rate storing part 2610 based on the CSI and BER.”, paragraph 0036).
In regards to claim 17, Kim further teaches that the mode information comprises a data decoding level (“When a read operation for the memory 1000 is requested, the CSI deciding part 2620 may read a code rate, corresponding to address information of a storage area being accessed, from the code rate storing part 2610 and transfer the read code rate into the code rate converting part 2630.”, paragraph 0039), and
the controller is configured to control the data converter based on the data decoding level (“The ECC encoding and decoding block 2500 may decode read data RD according to the set code rate, and the decoded data may be sent to an external device.”, paragraph 0039).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0241928) in view of Wasily (US 2013/0322334).
In regards to claim 11, Kim further teaches a symbol detector configured to extract a symbol from the signal transmitted through the communication channel (“When a read operation for the memory 1000 is requested, the CSI deciding part 2620 may read a code rate, corresponding to address information of a storage area being accessed, from the code rate storing part 2610 and transfer the read code rate into the code rate converting part 2630.”, paragraph 0039).
Kim fails to teach that the data processor comprises a retransmission combiner configured to generate a log likelihood ratio (LLR) as the first data from the extracted symbol.  Wasily teaches that the data processor comprises a retransmission combiner configured to generate a log likelihood ratio (LLR) as the first data from the extracted symbol (“For each retransmission, the stored QAM symbols are re-demapped, combined (e.g., in a combiner 107) on the LLR level with all the previous retransmissions, and applied to the turbo decoder 108 for decoding and generating a decoded transport block 109.”, paragraph 0023) in order to handle CRC failures (paragraph 0007).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Wasily such that the data processor comprises a retransmission combiner configured to generate a log likelihood ratio (LLR) as the first data from the extracted symbol in order to handle CRC failures (id.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (US 2009/0241008) teaches applying multiple encoding schemes.  Weingarten (US 2010/0131806) teaches an error correction code whose rate corresponds to the BER.  Olbrich (US 2016/0299812) teaches the use of different error correction formats.  Sprouse (US 2016/0299844) teaches the use of different error correction formats.  Alrod (US 2017/0269839) teaches compressing and encoding data.  Xie (US 2020/0201713) teaches removing parity bits based on usage.  Shaeffer (WO 2011/022123) teaches evacuating pages.  The other art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kang (US 11,048,319) is the parent patent.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        31 October 2022